Citation Nr: 0419598	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  96-41 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
status post medial meniscectomy and instability of the left 
knee.

2.  Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the left knee.

3.  Entitlement to a rating in excess of 20 percent for 
status post medial meniscectomy, knee debridement and 
instability of the right knee.

4.  Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
December 1976.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1994 decision by the RO in New York, 
New York which, in pertinent part, denied an increase in a 10 
percent rating for a left knee disability, and denied an 
increase in a 10 percent rating for a right knee disability.  
The veteran appealed for increased ratings.  

In a July 1996 rating decision, the RO granted a 20 percent 
rating for the service-connected left knee disability, and a 
20 percent rating for the service-connected right knee 
disability, each effective July 19, 1996.  In a May 1997 
rating decision, the RO granted an earlier effective date of 
October 18, 1993 for the 20 percent ratings for each knee.  
In an August 1998 rating decision, the RO granted separate 
(additional) 10 percent ratings for arthritis for each knee, 
effective July 20, 1998.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In May 2004, the veteran submitted additional pertinent 
private medical records dated in May 2004.  This evidence has 
not yet been reviewed by the RO in conjunction with the 
veteran's claims and the veteran did not submit a waiver of 
initial review by the RO.  To avoid potential prejudice to 
the veteran, this case must be remanded to the RO for 
readjudication of the claims for entitlement increased 
ratings for the service-connected bilateral knee 
disabilities, with consideration of all additional evidence 
received since the April 2004 supplemental statement of the 
case.  See 38 C.F.R. §§ 19.9(a)(1), 19.31, 19.37 (2003); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Moreover, the veteran has stated that he has received 
additional VA medical treatment for his bilateral knee 
disabilities, specifically X-ray studies performed at the 
Brooklyn VA Medical Center (VAMC) in May 2004.  Records of 
such treatment are not on file, and must be obtained prior to 
Board review.  38 U.S.C.A. § 5103A(b) (West 2002); See also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records 
are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).  In September 1996, the veteran reported that he 
received treatment at VA facilities in Fort Hamilton and 
Northport.  The RO should ensure that all pertinent VA 
medical records are on file.

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for a 
knee disability since October 1993.  
After receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records 
which are not already on file.  In 
particular, the RO should obtain the 
medical records from the VA facilities in 
Fort Hamilton and Northport, and VA X-ray 
study of the knees dated in May 2004.

2.  The RO should then re-adjudicate the 
claims, to include consideration of all 
evidence received since the last 
supplemental statement of the case.  If 
the claims are denied, the veteran and 
her representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




